ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Hill Contracting Company                      )      ASBCA No. 61360
                                              )
Under Contract No. W912D2-15-D-0005           )

APPEARANCE FOR THE APPELLANT:                        Mr. Mohammad Hammoudi
                                                      CEO

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT John M. McAdams III, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

        By letter dated 2 October 2017, Will A. Gunn, Esq., filed a notice of appeal from a
contracting officer's final decision terminating appellant's contract for cause on behalf of
Hill Contracting Company (appellant), which the Board docketed on 4 October 2017.
Mr. Gunn represented appellant in connection with this appeal until 27 October 2017,
when he notified the Board he was withdrawing as counsel. Mr. Gunn provided the
Board with contact information for Mr. Mohammad Hammoudi, whom Mr. Gunn
identified as appellant's Chief Executive Officer.

       By Order dated 13 November 2017, appellant was directed to show that it is
represented in this appeal by a person who meets the criteria of Board Rule 15(a) or
designate a proper person as its representative. This Order was sent to Mr. Hammoudi at
the email address provided by Mr. Gunn. The Board received no response.

        By Order dated 14 December 2017, appellant was again directed to show that it is
represented in this appeal by a person meeting the criteria of Board Rule 15(a) or
designate a proper person to represent it. The Board's 14 December 2017 Order stated
that if appellant did not respond, the Board could dismiss this appeal without further
notice to the parties. The Order was sent to Mr. Hammoudi at the email address provided
by Mr. Gunn, to Mr. Gunn, and to Mr. Roderick Hill at an email address referenced in
government correspondence dated 7 November 2017 as belonging to appellant. Except
for Mr. Gunn's acknowledgment that he received the Order, no response has been
received by the Board.
      Since the Board cannot proceed without a representative meeting the requirements
of Board Rule 15(a), this appeal is hereby dismissed.

       Dated: 6 February 2018




                                                  of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61360, Appeal of Hill Contracting
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2


                                                                                            I